DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 9, 2021 is considered.

Examiner’s Note

	Examiner attempted to contact the Applicants to discuss the 112 issues but did not receive a response from the Applicants.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: data storage part (claim 1), data processing apparatus (claim 1), data analysis part (claim 1), collection part (claim 1), model creation part (claim 1), determination part (claim 1), calculation part (claim 1), output part (claim 1), storage part (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations data analysis part (claim 1), collection part (claim 1), model creation part (claim 1), determination part (claim 1), calculation part (claim 1), output part (claim 1) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There are no corresponding structures/algorithms for the parts that are discussed or shown. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “analyze the data group received from the plurality of the inspection apparatuses so as to create analysis result data” (Mental Process), “create a model that determines a causal relationship between the apparatus parameter and the index data obtained from the plurality of inspection apparatuses” (Mathematical Process, see specification, paragraph 0053, lines 3-5), “determine whether or not the index data collected by the collection part is included in a predetermined allowable range” (Mental Process), “calculate an adjustment amount for adjusting the apparatus parameter, based on the apparatus parameter and the index data collected by the collection part and the model created by the model creation part” (Mathematical Process), “determines that the index data is not included in the predetermined allowable range” (Mental Process).
Under prong 2, step 2A, the abstract idea is integrated into a practical application of “upon receiving the adjustment amount of the apparatus parameter from the data processing apparatus, the inspection apparatus is configured to adjust the apparatus parameter based on the adjustment amount and perform inspection operation based on 

Allowable Subject Matter

Claims 1 and 3-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an inspection system comprising a model creation part configured to create a model that determines a causal relationship between the apparatus parameter and the index data obtained from the plurality of inspection apparatuses, calculating an adjustment amount for adjusting the apparatus parameter, based on the apparatus parameter and the index data collected by the collection part and the model created by the model creation part, when the determination part determines that the index data is not included in the predetermined allowable range (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments

Applicant's arguments filed on December 9, 2021 have been fully considered but they are not persuasive.
With regard to the rejections under 35 USC 112, Applicants argue “[a]ccording to paragraphs [0042]-[0046], the various programs performed by the aforementioned structural features (the storage part, the collection part, the determination part, the calculation part, the model creation part, and the output part of amended Claim 1) are executed by the CPU 401.”
Examiner’s position is that, based on Applicants’ remarks, the collection part, the determination part, the calculation part, the model creation part, and the output part (shown in Fig. 5 as part of Data Analysis Part) are software modules of that are executed by CPU 401. However, there are no algorithms that are disclosed to support software modules, in particular, data analysis part (claim 1), collection part (claim 1), model creation part (claim 1), determination part (claim 1), calculation part (claim 1), and output part (claim 1). The data analysis part, collection part, model creation part, determination part, calculation part, and output part are merely shown as black boxes in Fig. 5.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (CN 204177358) discloses a utility model discloses detector chip precision adjustment equipment of an imaging system. The adjustment equipment comprises a motion control system, a detection system, an accessory structure and a computer. The motion control system is composed of a translation platform, a rotary platform and an inclined platform, and is responsible for adjusting the space positions of a device to the detected and the detection system (Abstract). Li et al. does not disclose creating a model that determines a causal relationship between the apparatus parameter and the index data obtained from the plurality of inspection apparatuses, calculating an adjustment amount for adjusting the apparatus parameter, based on the apparatus parameter and the index data collected by the collection part and the model created by the model creation part, when the determination part determines that the index data is not included in the predetermined allowable range.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).